internal_revenue_service appeals date jan number release date uil wee ni department of the treasury address any reply to employer_identification_number form number person te contact contact telephone number fax number last day to file a petition with the united_states tax_court were a bpr ied mail dear taxpayer this is our final adverse determination with respect to your exempt status under sec_501 of the internal_revenue_code code recognition of your exemption under code section bo1 e is revoked effective january 20xx if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to the united_states tax_court second street n w washington d c our adverse determination was made because is not operated exclusively for exept purposes under sec_1_501_c_3_-1 1xil an organization is not operated exclusively for exenipt purposes unless it serves a public rather than a private interest operated for the benefit of contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax retumns on form for any years which are still op under the statute_of_limitations based on the information you furnished it appears that réturnis should be filed starting with the year beginning january 20xx you should file any returns duie for these years or later years with department of the treasury internal_revenue_service center ogden ut as applicable for processing of income_tax returns will not be delayed because you have filed a petition for a declaratory_judgment under code sec_7428 f you have questions about this letter you may write to or call the contact person whose name if you write please telephone number and rs address are shown on the first page of this letter include your telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you cain contact the nearest taxpayer_advocate office by calling or writing to local taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations the ‘taxpayer advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements sincerely yours is appeals team manager department of the treasury internal_revenue_service speer blvd suite denver co tax exempt ano government entities ‘division org org president address - address city - city state state president org address city state taxpayer_identification_number form tax_year s ended person to contact id number december 20xx and 20xx ‘contact numbers telephone fax certified mail - retum receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the intemal revenue code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you de not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues expiain how to appeal an intemal revenue service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f- lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do nat protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 b of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the intemal revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramierez director eo examinations enclosures publication publication report of examination letter catalog number alternate position r fom b86-a fee deray taxpayer ldentiicaion namper name of taxpayer org explanation of items yearipriog ended december x x legend org - organization name country - country a companies founder - founder dir - state - state a directors address - address comm - comm co-1 ry ‘sohadule number or exwe issue whether the org org operated exclusively for exempt purposes in that was org created to benefit primarily the personal interests of director principal director facts org is an orgenization exempt from federal_income_tax under sec_501 of the code as an organization described under sec_509 org was organized by the filing of a declaration of trust with the state of state the trustee is director the trust document allows for five board members there are two types of board members charity members and trust members three charity members are allowed that are to be appointed by co-1 or its designated agent two trust members shall be from the class consisting of director and dir- and each of their descendants board members include director director dir-2 spouse to director and also known as dir-1 dir-3 dir-4 and dir-5 the founders and donors of org are director and dir-2 jn researching the internet there were numerous articles news reviews and other information about the co-2 co-2 regarding director dir-5 and dir-4 as follows director also known as director is a member of the co-3 of co-2 and is currently serving in the _ employed by the co-2' co-4 co-4 for many years he has teacher and director a curriculum writer a director of college been a curriculum and a zone administrator dir-4 is recognized for his experiences as an administrator in the co-4-religious education and secondary and elementary education dir-5 also known as dir-5 is a member of the co-5 of co-2 dir-5 has worked in a number of teaching and senior administrative capacities for the co-4 the co-4 co-4 of co-2 consists of several institutions that provide religious and secular education for co-1 secondary and post-secondary students and adult leamers approximately million individuals were enrolled in co-4 programs in approximately countries during the 20xx school-year co-4 courses of study are separate and distinct from religious instruction provided through an co-2 ‘the commissioner of the co-4 is comm of the co-5 form fa sonvary narre oftaxmayer org i alternate position explanation of items tanpayer lenitcation number sched number o av yoar period ended december x 20xx a client of dir-3 where he pays dir-3 for services dir-3 in tum offers director as he does all his as the supported orge a list of charitable organizations director is clients tax planning advice and various financial strategies as well as opportunities and or products that are jntended to minimize director’s federal_income_tax liability one strategy dir-3 offered his clients was the creation of a supporting_organization pursuant to sec_509 of the code this would allow the door gr director to put a large sum of money into the which in tum would be invested the interest that'is- generated from the investment is to be used for chanitsble purposes pursuant to sec_501 c of the code on november 20xx with the assistance of dir-3 director created the org a s o the trust document lists co-1 in order which is to facilitate the creation of numerous s s that he would offer his clients dir-3 and director are both included as board members for org while dir-3 is also a principal officer for ‘also on november 20xx director with the assistance of dir-3 executed the credit line promissory note as well as the trust deed the promissory note allows director to borrow from org up to dollar_figure director during the period covering january 20xx through december 20xx subsequently contributed dollar_figure director then borrowed from the s o or nearly percent of the amount he originally contributed the funds were nsed to purchase a million cabin located at address city state the cabin and director's residence were held as collateral for the note the assessed vaiue of the director’s residence located at address city state as of april 19xx was dollar_figure anization dollar_figure d attached to the trust document is schedule a that org may contribute to as a dir-3 oteated several documents were provided by org which included bal 20xx forms also provided were an executed copy of the amendments and an executed copy of the trust deed which states ance sheets for the 20xx zoxx 20xx and credit line promissory note and this trust deed at address city state dir-3 trustee and org as beneficiary is made this day of november 20xx between director and dir-1 as trustors aoe form name of taxpayer org alternate position explanation of items taxpayer weniiication number soha le naber or ome aaron ene december 20xx ‘trustor hereby conveys and warrants to trustee in trust with power of sale the following described property sitaied in stare county state of state lot a address city state other facts and information were also gathered and noted on the form 86-a attached as exhibit a that was prepared by the sb_se division for the service that was issued to director and dir-2 for their personal form_1040 for tax years ended december 20xx 20xx 20xx end 20xx excerpts from this document state a copy of the promissory note is included in the following director explained that he was advised by dir-3 to create a_trust deed and transfer his home at ‘address to the org he explained that he then initiated the promissory note to the foundation and made the mortgage payments to the foundation he said the stated_interest rate on the morigage was but was lowered later to workpapers the directors deducted the mortgage interest_paid to the foundation on their personal tax returns in in 20xx the 20xx the additional mortgage interest the director's claimed as being to org wa sec_3 deduction was dollar_figure and in 20xx the taxpayer did not claim paying any mortgage inierest to org director said he paid off his home in march of 20xx a property search showed that after the mortgage ‘on his home and the loan from org was paid off director transferred title of the home back to hiraself and his wife the deductions for the charitable_contributions to the foundation were reported on director's personal tax returns and the family limited_partnership returns with flow through deductions to the directors’ and their children's personal returns additional morigage interest_paid to the foundation was also deducted on the directors’ personal tax returns as explained above a review of the public property records showed that august 20xx' the director's refinanced their home and initiated a_trust deed on their home showing the lender as the org on august 20xx they again refinanced the home and initiated another deed_of_trust with co-6s bank showing themselves not the org as the owners on july 20xx the home was again refinanced with co-6s bank by director according to the facts in the attached 886-a director took federal charitable tax deductions on his personal form_1040 for what he contributed to the s o in addition director took a mortgage interest tax deduction for the interest he paid on the note to the s o for tax years ended december 20xx and 20xx in the amounts of dollar_figure and respectively ‘the following is an outline of the facts taken from these documents the trust deed dated november 20xx trustors director n director and dir-1 trustee dir-3 beneficiary org le for rev danvary baa eer org j alternate position explanation of items dipayar wdentvioaton nonioer l sehedute nimibero oa ‘yearperied ote december x 2oxx trustor conveys the property described as plat a address city state residence of the trustors at address city state indebtedness evidenced by the promissory note in the amount of s the address is also known as the the purpose of the deed is to secure the payment of the credit line promissory note dated november 20xx the note allows the director's to borrow up to dollar_figure pincite per year the note requires the director's to make monthly payments due on the of each month equal to the interest on the outstanding principal balance the entire principal and unpaid interest shall be paid on or before december 20xx amendment to credit line promissory note dated january 20xx the interest on the unpaid balance of the loan shall be adjusted to five per cent per annum the schedules below iliustrate the amount disbursed to org by director and the amount borrowed back from org by director ‘also noted in the 20xx bank stetements for acct were deposits in february march and april and deposits w in july september october and november in 20xx for the same acct deposits of dollar_figure in january thra september ‘the schedule below illustrates certain information that was reported on the form_990 for org the following schedule illustrates the contributions made by org according the forms board minutes that may have discussed the line of credit agreement and or other grant-making considerations were not provided ‘the historical prime rates for november 20xx and january 20xx rates were and respectively law organized and operated exclusively for religious charitable or educational sec_501 cx3 corporations purposes no part of the net earings of which inures to the benefit of any private_shareholder_or_individual in order to be exempt as an orgatiization ‘treas reg sec_1 -1 organizational and operational tests described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or'the’ operational_test it is not exempt treas reg big_number c -1 operational_test primary activities an organization will be regarded as operated exclusively for one or more exentpt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an orgenization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose cos alternate position ‘sanedire number or exhib fom 686-a ther sonwery ame of taxpayer org explanation of items taxpayer lgentlicaton number ‘yeoriperiod ended decamber 20xx 20x i sec_1 e x2 distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure ir whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1 a - sec_1 s -1 c private_shareholder_or_individual defined the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization treas reg sec_1_501_c_3_-1 exempt purposes organization described in sec_501 c following purposes a religious b charitable educational if it is organized and operated exclusively for one or more of the jn general i an organization may be exempt as an gi an organization is not organized or operated exclusively for one ox more of the purposes specified in subdivision of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareboiders of the organization or persons controlled directly or indirectly by such private interests 412_f2d_1197 ct_cl action by church to recover federal income taxes and assessed interest_paid the court of claims collins j held that where the founder of the church was not only paid in addition to his salary commissions and royalties but he and his family received unexplained payments in the nature of loans and reimbursement the church was not entitled to exemption from federal income taxetion under statute which includes among those organizations_exempt_from_taxation a corporation organized and operated exclusively for religious or educational_purposes no part of net_earnings of which inures to benefit of any private_shareholder_or_individual 88_tc_604 whether a withdrawal of funds by a shareholder from a corporation or an advance made by a shareholder to a corporation creates a te debtor-creditor relationship is a factual question to be decided based on al relevant facts and circumstances for disbursements to constitute ‘rue loans there must have been at the time the fands were transferred an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure because direct evidence of a taxpayer's state of mind is not generally available courts have repayment focused on certain objective factors to distinguish bona_fide loans from disguised dividends compensation and contributions to capital among the factors relevant to this case are the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed repayment date treatment of the funds on the corporation's books whether repayments were made the extent of the shareholder's participation in management and the effect of the loan on the sherchoider employee's salary 73_tc_196 slough made large contribtitions to petitioner for which he took charitable_contribution deductions this money however never passed out of slough's control since he dominated petitioner nor was any substantial portion of this money ever expended other than for investment purposes thus in effect slough was able to reduce his current taxable_income ‘for donations which never left his control it is clear that money passed back and forth between petitioner and slongh and his businesses whenever one or the other needed the cash petitioner was utilized by slough asian _ alternate position payer explanation of items tapayar eration number seg hoteer oy ented yair patio december 20xx 20x tom 686-a rev date tame of org incorporated_pocketbook into which he could transfer excess personal funds claiming tax deductions while he still retained complete conirol of the fimds and used them for purposes unrelated to religious activities based on the evidence produced we cannot conclude that as a result of its financial transactions no part of inured to the benefit of slough or members of his family or one of his wholly owned petitioner's net eamings corporations in view of petitioner's burden_of_proof this question must be resolved in favor of respondent held petitioner was not operated exclusively for an exempt_purpose and it has not shown that no part of its net_earnings inured to the benefit of private individuals respondent's retroactive revocation of his ruling that petitioner was exempt under sec_501 lr c is sustained 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 of the code governments position the law is very clear in requising organizations described under sec_501 of the code to serve a public rather than a private interest sec_501 c and its regulations include only those organizations where no part of the net_earnings inure in whole or in part to the benefit of any private_shareholder_or_individual section big_number -1 of the regulations state that an organization is not organized or operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest ‘thus to meet the requirement of this subdivision it is necessary for an organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by stich private interests vcc like slongh in wcc ‘the set of facts for this case are similar to those of the western catholic church director made large contributions to org for which director took charitable_contribution deductions director also took tax deductions on the purported mortgage interest he paid since slough dominated wcc as director dominates org slough always maintained total control siough like director was able to reduce his taxable_income for donations that never left his control jt was stated in the case that slough utilized wcc as an incorporated_pocketbook where he would transfer funds claim a tax deduction while still having total contro and used the funds for non-exempt purposes similarly director borrowed back percent of the money the exact same day he made the contributions the intent of director was never primarily charitable but self serving in that director used the borrowed funds from org to purchase a cabin for his personal_use this scheme directly benefited director in that it allowed director to realize a lower federal_income_tax liability on his personal form_1040 by contributing large amounts of money to org and then immediately borrowing it ack for his own personal_use this activity clearly serves the private interests of director rather than serving the interests of the public therefore the assets of org have in fact inured in whole or in part to the benefit of director org should consequently lose its tax exempt status bona_fide loan regarding the loan with director as it states in disbursements to constitute true joans there must be at the time the fonds are transferred an haag vs commissioner the courts have determined that for unconditional alternate position _ ‘ form 8b6-a fae january name of taxpayer org intention on the part of the transferor to secure repayment and an unconditional obli zation on the part of the transferee to repay the money and whether or not repayments were in fact actually made explanation of items taxpeyer eentfication nuriber yeariperiod ended december x 20xx schedule womber gane ayments equal to the interest on the outstanding ibution to org for a ‘the terms of the ioan require director to make month total of dollar_figure and on that same day balance on november 20xx director made a contril director bortowed back dollar_figure which was outstanding for months pincite percent per year on february 20xx director made a contribution to org for and on the same day boxrowed dollar_figuredollar_figure creating a loan balance of dollar_figuredollar_figure which was outstanding for months pincite percent per year on may 20xx director made a contribution to org for dollar_figuredollar_figure and then on august 20xx director director made contributions to org totaling dollar_figuredollar_figure and then borrowed dollar_figuredollar_figure on august creating a loan balance of dollar_figure which was the total outstanding on december 20xx pincite percent per year as was indicated as the receivable balance on the balance_sheet then on february 20xx director issued a check for dollar_figure to org however it is not clear what the intended purpose of this disbursement wes for in that org includes dollar_figuredollar_figure in interest_income in 20xx which may include the payment by director the balance_sheet indicates a reduction in principal by dollar_figure while director took a tax deduction on his if the payment was intended to reduce the principal balance then director personal form_1040 received a double tax_benefit in that he took a tax deduction when he made the original contribution thea in correspondence from dir-3 that was faxed to another deduction when he paid it back after he borrowed it the service on september 20xx it was stated that check in the amount of was in fact a contribution there was no other payment reesived by org that would reduce the principal or indicate interest wes paid on the note therefore if the dollar_figure was a contribution then org should not have reduced its principle by that amount nor shown the amount as interest_income according to the 20xx a reduction on the principal was made in the amount of dollar_figuredollar_figure maeking the account receivable balance dollar_figure through the end of the 20xx tax_year also beginning in 20xx the interest rate was reduced to in computing the monthly interest only payment on the outstanding balances based on the receivable balances recorded on the balance_sheet as the agreement required the payments would approximately have been as for the dollar_figure foliows what the schedule illustrates is the approximate amount of the interest payments director should have been making although the bank statements indicate that there were somewhat regular monthly payments of dollar_figure and director should have made regular monthly payments beginning in december 20xx for approximately dollar_figure the payments would have increased to approximately beginning in march 20xx and increased again in september 20xx to approximately dollar_figure and then reduced to dollar_figure beginning in march 20xx and then reduced in dole that illustrates the estimated annual interest that should have been paid during 20xx to dollar_figure below is a sche 30xx thru 20xx and compares the figures to the actual amount reported on the forms ‘what the schedules illustrate is that while the loan balance has remained relatively constant the interest payments have steadily reduced over the years to almost zero over the terms of the ioan eg he is able to make the requi contro over the funds it lent out eg there were no late payment penalties assessed or notices issued to director which would be normal for a common commercial joan ‘although the loan document contained language that gave the appearance that org would in fact pursue collection if the borrower became delinquent org never enforced collection director was nevertheless allowed to make payments as he wished which would not nomnally be the case in a commercial loan ‘what this indicates is that director has cofitrél red payments at his sole discretion org has no alternate position i schedule nunher of exaioir ‘yearporod andes december 20xx explanation of items taxpayer wenification number t form 886-a row date tame of taxpayer ors jtds evident that the loan director entered into with org benefited him directly in that it was more advantageous than if he would have entered into a joan with a commercial lender director would not have he would have received delinquency been abje to make payments as he did with org in a commercial loan penalties and the entire batance could have been demanded of director this also forther supports the control director has over org and that org was primarily serving the private interests of director rather than serving the interest of the general_public this also illustrates that the loan does not meet the statutory definition of a loan in that there was not an unconditional obligation of director to repay the money nor was there an unconditional intent on the part of org to secure repayment in addition director did not consistently make the required regular monthly payments because direct evidence of a taxpayer's state of mind various objective factors in the context of making a determination as to whether a particular advance is in fact a bona_fide loan or a debt which include the following is not available courts have identified and considered the existence or nonexistence of a debt_instrument the names given the instruments by the parties ‘the relationship of the parties ‘whether the repayment of the loan was predicated on the success of the venture the presence or absence of a fixed maturity_date and schedule of payments ‘the source of the repayments and the ability to repay ‘the presence or absence of a fixed interest rate and interest payments ‘whether third parties would have made the joan under the same conditions ‘whether the claimed loan was secured whether payments were made whether a demand for repayment has been made failure to pay on the due_date or to seek a postponement whether the parties records if any reflect the transaction as a loan v v v v v v y v see 74_tc_476 acq 1982_2_cb_1 baldwin v commissioner t c memo gilboy v commissioner t c memo 370_f2d_178 6th cir affg tcmemo_1964_278 the above factors are not exclusive and no one factor is dispositive see 326_us_521 the factors are simply objective criteria helpful to the court in analyzing all relevant genuine intention to create a facts and circumstances the ultimate question remains whether there was debt with reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 this is a factual issue to be decided upon all the facts and circumstances in each case see gefiman v commissioner tcmemo_1996_447 based on the facts presented it has not been demonstrated that the loan was in fact a bona_fide loan as such the yransaction was entered into simply to benefit director ‘ forn rev date3 nanie of taxpayer org alternate position explanation of items taxpayer entiation number ‘senedule number or exhish yeor period ended december 20xx 20xx regulations define ‘private shareholder or individual’ as persons having a personal ities of the organization as a director of org there is no question that director sec_1 -1 c of the and private interest in the acti as well as dir-3 would be considered insiders or individuals having a personal and private interests in the activities of org as an insider director used org to realize a reduced federal_income_tax liability by of money of which he took a charitable_contribution tax deduction and thea contributing large amounts for his own personal_use in addition to paying interest on a mortgage that was in borrowing percent back essence paid to his self it is therefore evident that org did not in fact operate exclusively for exempt purposes the activities of org served the private interests of director because the assets of org inured in whole or in part to the benefit of director org should lose its federal tax exemption taxpayers position org provided a org argues are highlighted here in italics the services rebuttal is n response dated june 20xx to the initial form 886-a issued april 20xx ‘the items oted immediately following we disagree that the foundation should be revoked and that any private_inurement occurred for the following reasons the loan from org was less than cartainly in any lenders mind a safe loan of the value of the properties put up as collateral for the loan title was never given org only a security_interest was given and released when the note was paid off the note was paid off in the early part of march 20xx as evidenced by the increase in monies invested in the market while org loaned money the principal did not decrease while monies have been invested in the market there have been fluctuations both up and down with the market and certainly not as safe as the money that was loaned and secured_by real assets whose value wa sec_5 times the amount of the loan director did not take a double deduction for interest_paid and then also for charitable_contributions because the prime rate changed so dramatically between 20xx and 20xx the note was changed to reflect market rates as most credit lines are tied to prime the interest_paid was more than the market would have required thus more evidence that there was not private_inurement to direcior of its income to charities listed in the trust_indenture org always paid more than ‘ janvary form 886-a rev name of axpayer org i t schedue number of e nibi tearipeiod ended december z0xk 20xx alternate position explanation of items tanpayertsrtceton foro the fact that a security_interest was interest was paid at the loan was paid off in its entirety and was always intended be paid in full least on an annual basis dollar_figure as to keep the accounting and number of checks written and deposited on the 990’s for 20xx 20xk and 20xx it was reported that the amount of interest that was minimum the money was received received by org was what was due pursuant to the receivable outstanding and deposited by org in looking at the haag y commissioner case the fact that interest was always paid and more than adequate security was provided and in fact the loan was repaid prior to the terms of the loan is good evidence that the loan created a true debior-creditor relationship given is evidence that there was an unconditional intention on the part of the transferor to secure repayment and an unconditional obligation on the transferor to repay the money in the western catholic church v comm case the facts are very different in that the income of the org was in fact given to charities whether it was given directly or through co-i the money went charities to help the charities purposes money was not passed back and forth but loans were made ‘pursuént to the line of credit and all of the principal and interest was repaid and paid the fact that money was loaned back did not dilute the public interest at all if the money had been invested in the market during that same period there would have been a decrease in the monies the income earned would have been less thus reducing the amount that would have been contributed to charities so infact the public interest was better served by making the loans preserving the principal and creating income to give to charities director received no economic benefit from the loan he could have easily gotten the same terms if not better from a commercial lender given the loan to value ratio and the income level of director the board was very familiar with director's financial situation was not concerned about the collectability of the note and further were not concerned with the payments being made monthly or annually it was discussed at a meeting and all present agreed to allow the payments to be made annually so as to minimize the accounting functions board_of trustees meetings were held where the distributions of the income was discussed and agreed upon by the board there was also a meeting held that discussed the line of credit as an investment alternative and the board approved org entering into the loan agreement there is nothing in the code or the regulations that require that minutes be kept of the meetings because the meetings were once a year and action was taken on the meeting approvals immediately there were no minutes prepared of director and org are of no consequence in light of all the ‘overall the statements that dir-3 states on behalf ‘acts presented as discussed above director’s total control_over org allowed him to deviate from the sxecuted loan agreement at his sole discretion a feature not common in commercial loans as it was liscussed director received an economic benefit fron the loan in that he received a tax deduction fromm the contribution to org as well as a tax deduction from the mortgage interest_paid to org to date the purported of the loan has not been substantiated dir-3 makes naked assertions that they have been paid off vayoff ithongh the code and regulations do not require minutes to be kept it is the burden of board for org to alternate position ‘senedule number or exhoit i for bbg-a fhev date december 20x tame of taxpayer org explanation of items taxa yer meriifeation nomar ‘yearferiod ended 20xx the activities of org as well as the interaction by the board trate that the activities it engages in are consistent with organizations described in sec_501 properly dersons recorded minutes would have documented further indication that director particularly the evaluating and approval of the loan the lack of mimutes gives orted actions by the board had sole control_over org and did as he pleased and any statement regarding purp are simply naked undocumented assertions further as noted above at the time of advances ‘was made on the objective factors that have been identi were in fact bona_fide loans specifically director’s state of mind was not available therefore reliance ‘fied by the courts in determining whether the advances the relationship of the parties the presence or absence of a fixed interest rate and interest payments whether third parties would have made the loan under the same conditions ‘whether payments were made whether a demand for repayment has been made failure to pay on the due_date or to seck a postponement ‘whether the parties' records if any reflect the transaction as a loan y v y v v y v v transactions as he desires the actual number is of no consequence in applying these particular factors as this report indicates the advances were not bona_fide loans additionally the primary common factor with org and westem catholic church v commissioner of internal revenue is the unbridled control that director has over org director ‘has the ability to conduct as many or as few ‘where the same individuals control both the transferor and the transferee the transaction must be scrutinized to determine its true economic nature fin hay realty co according to an objective test of economic reality the same persons occupy both sides of the bargaining v united_states 398_f2d_694 cir where table the form of a transaction does not necessarily correspond to the intrinsic economic nature of the transaction for the parties may mold it at their will jn order to create whatever appearance would be of benefit to them despite the economic reality of the transaction ’ accordingly some courts have refused to characterize transfers as debts where the purported debtor conveyed its funds to another entity over which it retained a degree of control only to borrow the same funds back a short time later commissioner tcmemo_1987_272 transfers from trusts to taxpayers who had funded the trusts were not bone fide loans despite promissory notes bearing interest and mortgage securing repayment since taxpayers had retained control_over trust assets and thus were ‘borrowing’ their own assets in order to generate deductible isi v united_states wl n d cal transfers from trust to taxpayer interest payments rib rere not a valid loan despite a promissory note because taxpayer had used the trust as a conduit through which it cycled the funds purportedly borrowed aff'd 746_f2d_1487 9th cir on august 20xx a formal protest was received requesting that the case be reviewed by appeals a review of that document indicated that the content was identical to the document submitted on june x and highlighted above therefore no additional comment is necessary at this time ‘see eg wilken v conclusion uo form 886-a rev date1 ‘name of axpayer org alternate position explanation of items taxpayer leenteation nuriber ‘sohecule nonber or exhibit ‘yearpered endee december 20xx org was created to serve the needs and interests of its founder director as such assets inured to his personal and private benefit therefore org fails the operational_test and should lose its federal tax exemption effective january 20xx should it be determined during the appeals process that org should not lose its federal tax exemption the following alternate position should be considered issue l whether org meets one of the three required relationships specified in sec_1_509_a_-4 of the regulations and whether the relationship insures org responsiveness to the needs and demands of the specified publicly_supported_organization s and whether the activities of org are an integral part of the operations of the specified supported_organization s and if not whether org should be reclassified as a private_foundation whether director es the foundation_manager jeopardized the investments for org subjecting it to the excise_taxes proscribed under sec_4944 and facts please refer to the set of facts above law issue l foundation status sec_509 an organization which - a is organized and at all times thereafter is operat of or to carry out the purposes of one or more specified organizations described in paragraph of b is operated supervised or controlled by or in connection with one or more organizations described in paragraph or and c is not controlled direstly or indirectly by one or more disqualified persons other than foundation managers and other than one or more organizations described in paragraph or ed exclusively for the benefit of to perform the functions sec_1_509_a_-4 jn general a sec_509 excludes from the definition of private_foundation those organizations which mect the sec_509 a a provides that sec_509 organizati requirements of subparagraphs a b and c thereof thereafter operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 a a describes the nature of the support or benefit which a sec_509 organization must provide to one or more sec_509 or organizations for purposes of sec_509 3a paragraph b of this section generally describes the organizations and operational tests paragraph c of this section describes permissible purposes under the organizational_test paragraph d of this section describes the requirement of stzipporting ee on must be organized and at all tirmes january soneckie number or exit alternate position explanation of items taxpayer leentiicaton namber form bb6-a rev namie of payer org or benefiting one or more specified describes permissible beneficiaries and activities under the operational_test sec_509 provides that a sec_509 organization must be operated supervised of controlled by of in connection with one or more organizations described in sec_509 or seation a b and paragraph of this section describe the nature of the relationship which must exist between the sec_509 a operated supervised or controlled by paragraph h of a '3 b paragraph g of this section defines this section defines supervised of controlled in connection with and paragraph of this section defines in connection with operated and sec_509 or organizations for purposes of section publicly supported organizations and paragraph e of this section yeatlpefiod ended december 20xx bokx organization must not be controlled directly or sec_509 provides thet a sec_509 indirectly by disqualified persons '509 a or sec_509 and paragraph j of this section prescribe a limitation on the control_over the sec_509 organization other than foundation managers or organizations described in section treas reg sec_1_509_a_-4 organizational and operational tests under subparagraph a of section dollar_figure a in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform tbe functions of or to carry out the purposes of hereinafter referred to in this section as being organized and operated support or benefit one or more specified publicly supported organizations if an organization fails to meet either the organizational or the operational_test it cannot qualify as a supporting_organization sec_1_509_a_-4 organizational_test purposes referred to in subdivision of this subparagraph within the meaning of paragraph of this section and the specified publicly supported organizations referred to in subdivision fi of this subparagraph in general an organization is organized exclusively for one or more of the purposes specified in section '505 a a only if its articles of organization as defined in sec_1 -1 b limit the purposes of such organization to one or more of the purposes set forth in section s09 ax3ma gi do not expressly smpower the organization to engage in activities which are not in furtherance of the ch organization is to be operated dit state the specified publicly supported organizations on whose behalf su iv do not expressly empower the organization to operate to support or benefit any organization other than purposes in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes set forth in sec_509 a therefore an organization s articles is formed for the benefit of one or more specified publicly supported which by the terms of it s paragraph be considered to have met organizations shall ifit otherwise meets the other requirements of thi the organizational_test d exclusively for the purposes set forth in sec_509 if its articles expressly permit it to operate to support or benefit any organization other than those specified publicly supported organizations referred to in subparagraph i of this paragraph limitations an organization is not organize treas reg sec_1_509_a_-4 specified organizations in general in order to meet the requirements of sec_509 an organization must be organized and specified publicly supported orgenizations the operated exclusively to support or benefit one or more manner in which the publicly supported organizations must be specified in the articles for purposes of sec_509 will depend upon whether the supporting_organization is operated supervised or alternate position form fon dana name of axpayer org within the meaning of paragraph g and h connection with within the meaning of a explanation of items taxpayer identiication numer yeariperod endee december 20xk 20xx controlled by or supervised or controlled ip connection with is operated in of this section such organizations or whether it paragraph i of this section such organizations seneduis number or nib i i treas reg sec_1_509_a_-4 operational_test permissible beneficiaries a supporting_organization will be regarded as operated exclusively support vine or more specified publicly supported organizations hereinafter eferred to as the operational_test only if t engages solely in activities which support or benefit the specified publicly supported organizations reporting organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to catty on an independent activity or program which supports or benefits the specified ‘publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph permissible activities a treas reg sec_1_509_a_-4 nature of relationship required between organizations jn general sec_509 describes the nature of the relationship required between a section g requirements of relationships although more than one type of relationship may exist in any one case ‘301 c organization and one or more publicly supported organizations in order for such sec_501 c organization to qualify under the provisions of section a to meet the requirements of section a an organization must be operated supervised or controlled by or in connection with one ormore_ f an organization does not stand in one of such relationships as provided publicly supported organizations i vthis paragraph to one or more publicly supported organizations itis not an organization described in sec_509 types of relationships sec_509 sets forth three different types of relationships one of which aest be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be operated supervised or controlled by gi supervised or controlied in connection with or gi operated in connection with one or more publicly supported organizations relationship described in sec_509 must insure that the supporting_organization will be responsive to the needs or demands of one or more publicly ii the supporting_organization will constitete an integral part of or maintain a significant involvement in - supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by organizations over the conduct of the supporting_organization as described in paragraph g of this section tn the case of supporting organizations which are supervised or controlled in connection with one or'tnore publicly supported organizations the distinguishing feature is the presence of common supervision of control among the governing bodies of all organizations involved such as the presence of common ing organization which is directors as described in paragraph h of this section in the case of a support jicly supported organizations the distingu ishing feature is operated in connection with one or more publ hn the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization os described in paragraph of this section lationships in the case of supporting organizations which are operated the publicly supported supported organizations and the operations of one of more publicly supported organizations general description of any wo ram sec_66 a ‘arms tepe org sepauue nurs of yearperd ented december 20xx alternate position explanation of items sepa onateation number sec_1_509_a_-4 meaning of operated supervised or controlled by lyi bach of the items operated by supervised by and controlled by as used in sec_509 ‘presupposes a substantial degree of direction over the policies programs and activities of a supporting crpunization by one ot moze publicly supported organizations the relationship required under any one of those terms is comparable fo that of a parent and subsidiary where the subsidiary is under the direction of sind aceountable or responsible to the parent organization this relationship is established by the fact thet a inajonty of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the goveming body officers acting in their official capacity or the membership of one or more publicly supported organizations supervised or controlled in connection with treas reg sec_1 a -4 h meaning of in order for a supporting_organization to be supervised or controlled in ‘connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising br controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations responsiveness test treas reg dollar_figure9 a -4 meaning of operated in connection with general_rule except as provided in subdivisions i and ii ofthis subparagraph and subparagraph tof this paragraph a supporting orgenization will be considered as being operated in connection with one or tnore publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph i for purposes of this paragraph supporting_organization will be considered to meet the responsivéfiess test’ if the organization is responsive to the needs or demands of the publicly supported organizations mthin the meaning of this subparagraph in order to meet this test either subdivision i or subdivision fi of this subparagraph must be satisfied a one or more officers directors or trustees of the supporting_organization are elected or appointed by t one or more members of the governing bodies of the publicly supported organizations are also the officers directors or trustees of the supporting_organization maintain a close and continuous the officers directors trustees or membership of the publicly supported organizations officers directors of trustees of or hold other important offices in the supporting organizations or ‘working relationship with the officers direotors or trustees of the publicly supported organizations and by reason of a of c of this subdivision the officers directors or trustees of the publicly supported orgenizetions have a significant voice in the investment policies of the supporting cruanization the ming of grants the manner of making them and the selection of recipients of sach supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization gii a the supporting_organization is a charitable_trust under state laws e alternate position explanation of items taipayer wantifeation number form ree danuary ‘name of taxpayer org each specified publicly_supported_organization is a named beneficiary under such charitable trust's c the beneficiary organization has the po wer to enforce the trust and compel an accounting under state yearperee ended december 20xx 20x governing instrument and soneauie number or exhinit lew integral part test general_rule i for purposes of this paragraph a supporting org anization will be considered to meet the integral part sither subdivision ior test if it maintains a significant involvernent in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test subdi of this subparagraph must be satisfied of the publicly supported organizations are activities to i the activities engaged in for or ou behalf fii gii the supporting_organization makes payments o the functions of or to carry out the purposes of such organizations and but for the perform involvement of the supporting_organization would normally be engaged in by the publicly supporte organizations themselves f substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more o such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which mest the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments hospital or church the total to or for_the_use_of a particular department or school of a university support of the department or school shall be substituted for the total support of the beneficiary organization even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization’ total support the amount of support received from a supporting orgenization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary orgenization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supportiag organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is substantial one treas reg sec_1_509_a_-4 control by disqualified persons- jn general under the provisions of sec_509 a c a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations ani organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from glen jaan tari of abaya org alternate position explanation of items t texpayer wentiication number sede eo area aed december 20xx among the publicly supported organizations of the income attributable to his contribution to the supporting supporting_organization will be organization except as provided in subparagraph of this paragraph considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one ormore of the total voting power of the organization’s governing body or if one ot more of such persons have the right to exercise veto power over the actions of the organization permitted to establish to the satisfaction of the commissioner that disqualified persons do not directly ot indirectly control it proof of independent control notwithstanding subparagraph of this paragraph an organization shall be ‘treas reg sec_53_4942_b_-1 operating_foundations c substantially_all for purposes of this section the term substantially_all shall mean percent or more thus if a foundation makes qualifying distributions directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose in an amount equal to at least percent of its adjusted_net_income it will be considered as satisfying the income test described in this section even if it makes grants to organizations or engages in other activities with the remainder of its adjusted_net_income and with other funds in determining whether the amount of qualifying distributions made directly for the active_conduct of such exempt_activities equals at least percent of a foundation's adjusted_net_income a foundation is not required to trace the source of such expenditures to determine whether they were derived from income or from contributions os revrul_76_208 1976_1_cb_161 jan sec_1_509_a_-4gii a of the reguletions provides that one requirement of the integral ‘part test will be satisfied if the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations ‘although the termo substantially_all is not defined in the regulations under sec_509 of the code it is defined in the foundation excise_tax regulations issued under sections of the code which were promulgate under the tax reform act of as was sec_509 sec_53_4942_b_-1 of those regulations provides that for the purposes of sec_4942 a of the code relating to qualifying distributions by private operating_foundations the term substantially_all shall mean percent or more for purposes of the integral part test the term substantially ail is considered to have the same meaning of percent or more that it has in section dollar_figure42 b -1 c of the regulations accordingly because the trust described above distributes less than percent of its income to or for_the_use_of one or more publicly supported organizations it does not satisfy the substantially_all requirement of the integral part test set forth in section big_number a -4 iti of the regulations and is not a supporting_organization within the meaning of sec_509 a of the code issue excise_taxes ‘rc sec_4944 initial taxes on the private_foundation -if private_foundation invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes there is hereby imposed on the alternate position ‘sonadule number or emtibn yearpenad enced december 20xx 20xx explanation of items taxpayer ientiicalion nomber form feew date tae of taxpayer org making of such investment a tax equal to percent of the amount so invested for each year or part thereof in the taxable_period the tax imposed by this paragraph shall be paid_by the private_foundation trc sec_4944 b additional taxes on the foundation -in any case in which an initial tax is imposed by subsection a on the making of an investment and such investment is not removed from jeopardy within the taxable_period there is hereby imposed a tax equal to percent of the amount of the investment the tax imposed by this paragraph shall be paid_by the private_foundation sec_4944 taxable_period -the term taxable_period means with respect to any investment which jeopardizes the carrying out of exempt purposes the period beginning with the date on which the amount is so invested and ending on the earliest of a the date of mailing of a notice_of_deficiency with respect to the tax imposed by subsection a under sec_6212 b the date on which the tax imposed by subsection is assessed or c the date on which the amount so invested is removed from jeopardy sec_4944 removal from jeopardy -an investment which jeopardizes the carrying out of exempt purposes shall be considered to be removed from jeopardy when such investment is sold or otherwise_disposed_of and the proceeds of such sale_or_other_disposition are not investments which jeopardize the carrying out of exempt purposes treas reg sec_53_4944-1 a initial taxes on the private_foundation in general -if a private_foundation invests any amount a of the code imposes an excise_tax on the making of private_foundation and is at the rate of s percent of the amount so invested for each taxable vear or part in the taxable_period 2s defined in sec_4944 the tax imposed by sec_4944 and this paragraph shall apply to investments of either income or principal sec_53_4944-1 jeopardizing investments in such a manner as to jeopardize the carrying out of any of its exempt purposes section such investment this tax is to be paid_by the an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to cary out its exempt purposes the determination whether the investment of a particular amount jeopardizes ths in carrying out of the exempt purposes of a foundation shall be made on an investment by investment basis each case taking into account the foundation's portfolio as a whole is determined that the foundation managers in making such investment have failed to thereof sec_4946 disqualified_person in general -for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of the total combined voting power of corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraph a b or c e corporation of which persons described in subparagraph a b o o d own more than percent of the total combined voting power f a partnership in which jersons described in subparagraph a b c or d own more than percent of the profits interest g a just or estate in which persons described in subparagraph a b c or d hold more than percent of the jeneficial interest h only for purposes of sec_4943 a private_foundation which is effectively controlled alternate position saheduie number or expat ‘yeariferiod ended december 20xx 20xx explanation of items taxpayer identfication number b or c or members of their families who made directly or indirectly an bee at ‘name of taxpayer org same person or persons who contro the private_foundation in question or directly or indirectly by th ‘butions to which were made directly or indirectly by the same person or persons substantially_all of the contri described in subparagraph a and only for purposes of section substantially_all of the contributions to the private_foundation in question government_official sec_4946 foundation_manager -for purposes of this subchapter the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 members_of_family -for include only his spouse ancestors children grandchildren and great grandchildren governments position purposes of subsection a the family of any individual shall ‘grandchildren great grandchildren and the spouses of children issue foundation status org is currently classified as a public charity as an organization described under sec_509 of the code itis necessary to determine whether org satisfies the requirements of a supporting orgenization under the provisions of sec_1 a -4 of the regulations organizational_test sec_1_509_a_-4 states that an organization is organized exclusively for one or more of the purposes specified in sec_509 only ifits articles of organization limit the purposes of such organization to one or more of the purposes set forth in sec_509 a of the code does not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph states the specified publicly supported organizations on whose behalf such organization is to be operated and does not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision ii of this subparagraph relationship_test sec_1_509_a_-4 of the regulations states that in order for a sec_501 organization to qualify under the provisions of sec_509 the relationship required between the sec_501 and the supported_organization must rect one of three types operated supervised or controlled by supervised or controlled in connection ‘vith or operated in connection with one or more publicly supported organizations the regulations also equire thatthe relationship must insure that a the supporting_organization will be responsive to the needs of jemands of one or more publicly supported organizations and b the supporting_organization will constitute an imtogral part of or maintain a significant involvement in the cperations of one or more publicly supported organizations type alternate position explanation of items te nopibe ofs tenpayer ioentiicg i yearperoe ended december form bbo-a ‘ren january teme ofaxpayer org sec_1_509_a_-4 of the regulations describes the type of relationship where the supporting_organization is operated by supervised by and controlled by the supported_organization as used in sec_509 this type of zelationship presupposes a substantial degree of direction over the policies programs and activities ofa supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to thal of ble to the parent organization this relationship is established by the direction of and accountable or responsi fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations will appoint three of the five members to the board ‘although the trust document indicates that of directors for org it is apparent that two of the charity members serve the interests of director rather than a parent and subsidiary where the subsidiary is under the both dir-4 and dir-5 are members and or administrators along with director in the co-4 in addition it is apparent that director’s relationship with these to dir-4 also being an individuals goes beyond that of just being common board members the fact that dir-4 and dir-5 are affiliated with organizations as director is neither incidental nor coincidental it was the intent of director not to appoint dir-4 and dir-5 as board members in order to control the board and his monetary interest in org therefore the type of relationship that exists does not satisfy the provisions of sec_1_509_a_-4 of the regulations and would preclnde qualification a sec_2 supporting_organization under sec_509 a type ll sec_1_509_a_-4 of the regulations describes the type of relationship where the supporting_organization is ‘cupervised or controlled in connection with the supported organizations tn order for a supporting_organization to meet this type of relationship there must be common supervision or control by the persons supervising of controlling both the supporting_organization and the publicly supported organizations therefore the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations similar to the type i discussion above director has total contro over the affairs of org there is no board therefore because there is no common supervision of member that has control_over both org and or any other charity the relationship thet exists does not satisfy the provisions of both org and sec_1 a -4 h of the regulations and would preclude qualification as a supporting_organization under sec_509 type i sec_1_509_a_-4 of the regulations describes the type of relationship where the supporting_organization is operated in connection with the supported organizations the general_rule is that a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it neets the responsiveness test and the integral part test alternate position fe teer aoe os name cieiparer org ‘the responsiveness test requires the supporting_organization to be responsive to the needs or demands of the publicly supported organizations to meet this test either if or tii of must be satisfied explanation of items taonyertencslen npe terede ware wih vaananar nde j december 204x 20x i i a a one or more officers directors or trustees of the supporting organizations are elected or appointed by ‘trustees or membership of the publicly supported organizations the officers directors ‘although director has influence in selecting four of the five board members dir-3 does represent on the board b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or dir-3 is a board member of both wishes and org the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and this part of the responsiveness test is not challenged at this time d by reason of a b of c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting osganization as stated above director has total control_over the affairs of org although dir-3 may from time to time offer advice on the investment policies of org he does not have the authority to implement any such policy dir-3 merely offers advice while director has total authority for all investments org engages in also dir-3 has no voice in the selection of the recipients for org nor does he have the authority to direct the use of the income or assets of org director has the only voice and authority to direct the use of the income or assets of org and to who org selects as recipient es the selection of because director has total control_over org which included the investment polit recipients as well as the direction for_the_use_of the income or assets for org it will preclude org in satisfying this section of the responsiveness test a the supporting_organization is a charitable_trust under state law b bach specified publicly_supported_organization is a named beneficiary under such charitable trust’s governing instrumeat and the beneficiary organization has the power to enforce the trust and compel an accounting under state law i alternate position for explanation of items taipayer gentnoston name due hanbere et ' vearercd ended december 20xx boxxx there is no dispute that org is in fact a charitable_trust under the state of state where it lists in its trust document the specified publicly supported organizations that it states it will support it is also presumed the stated supported_organization has the power to enforce the trust that under state law that and compel an accounting given these facts it would appear that pursuant to the letter of the law org could possibly qualify as a supporting_organization under this section of law however the spirit of the responsiveness test demands that organizations seeking exemption under this section be responsive to the needs or demands of the organization it intends to support of which org does not satisfy as it has been demonstrated director has complete and total control_over the affairs of org or any other organization ‘which does not ensure that org will be responsive to the needs of’ ‘therefore org will not satisfy this part of the responsiveness test therefore org fails to satisfy the provisions of sec_1_509_a_-4 of the regulations and responsiveness test conclusion because director has total control_over org it does not ensure that org will be responsive to the needs and demands of would preclude qualification as a supporting_organization under sec_509 ‘the integral part test requires the supporti operations of one or more publicly supporte dependent upon the supporting_organization makes payments to the publicly_supported_organization satisfied ing organization to maintain a significant involvement in the sd organizations the publicly supported organizations are in tum for the type of support which it provides because org primarily - in order to meet this test the following must bs ‘the supporting_organization makes payments of substantially_all of its income-to or for the vse of one or more publicly supported organizations and f such publicly supported organizations is sufficient to the amount of support received by one or more o insure the attentiveness of such organizations to the operations of the supporting_organization ‘a substantial amount of the total support of the supporting_organization must go to those publicly’ supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness integral part test conclusio org makes distributions to the co-2 co-2 and to decreased over the past years with no distributions made in either 20xx or 20xx org has not demonstrated that it provided a substantial amount of the total support to either of these organizations that would insure their attentiveness see lapham foundation inc v c lr c a 620xx f 3d further distributions to have steadily control test section big_number a -4 of the regulations states that a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons other than foundation managers and other than one or more alternate position ‘schedule number of xn year period andee december 20xx boxx explanation of items yaxtayer leeniifcation number fo ‘rev date name of taxpayer org publicly supported organizations an organization will be considered controlled for purposes of sec_509 co if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization fom performing such act this includes but is not limited to the right of any substantial_contributor or his spouse designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization’s governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization as it has been established director has total control_over the activities and affairs of org director also has over of the voting power in addition to having veto power because of the control org fails to satisfy the provision of sec_1_509_a_-4 of the regulations and would preclude qualification as a supporting_organization we under sec_509 overall org has failed to meet the provisions specified in sec_509 of the code and sec_1_509_a_-4 of the regulations accordingly org should be reclassified as a private_foundation xcise taxes issue sec_4944 of the code imposes a tax on investments each year which jeopardize a private foundation’s charitable purpose sec_4944 of the code imposes a tax on the private_foundation when it invests any amount in such a manner as to jeopardize the carrying on of its exempt purposes in any case in which the sec_4944 tax is imposed sec_4944 of the code imposes a tax on the private_foundation when the investment upon which the tax is imposed is not removed from jeopardy within the taxable_period sec_53 a of the regulations provides that in general an investment is considered to jeopardize the carrying out of the exempt purposes of a private_foundation when it is determined that the foundation managers in making the investment failed to exercise ordinary business care and prudence in providing for the long and short-term financial needs of the foundation to carry out its exempt purposes moreover the regulation also requires that this determination shall be made on an investment by investment basis in each case takizig iit consideration the foundation’s portfolio as a whole director created org as a tax planning strategy and where he made large contributions to org of which are invested in the loan made to director the interest that the investments earned were intended to be distributed to charitable organizations that org claimed to have supported the investment that org made however was aline-of-credit that was extended to director the terms of the agreement allowed director to borrow up-to dollar_figure of which he borrowed dollar_figure the terms of the agreement required director to make monthly interest only payments and as indicated above he did not make the agreement stated that org would pursue collection should director become delinquent in his payments org did not issue any notices to director demanding payment nor did org enforce its right to collect the delinquent payments further in 20xx 20xx director made very minimal payments and org still did not pursue collection because director was not making the required_payments pursuant to the agreement org was unable to make the disbursements that it could have if the payments were made timely itis apparent that in allowing director to deviate at his discretion from the a dus alternate position explanation of items taayer entation nimbor fo vary name of axpayer org agreement org was not exercising ordinary business care and pradence in providing for the long- and short- 'g therefore org should be held liable for the private_foundation taxes pursuant to term financial needs of or gd944 a i org falls to remove the invesunent from jeopardy within the taxable_period it should also be held liable for the tax proscribed under sec_4944 tax computation scfegale rurnber or es yearpaied ended december 20xx conclusion director controlled org to the point that it failed to meet the provisions of sec_1_509_a_-4 as such org should be reclassified as a private_foundation director also jeopardized the investments for org causing it to be subject_to the excise_taxes proscribed in sec_4944 and b
